Exhibit 10.1

 

SETTLEMENT AND CROSS LICENSE AGREEMENT

 

This Settlement and Cross License Agreement (this “Agreement”), effective as of
September 10, 2010 (the “Effective Date”), is made and entered into by and among
Finisar Corporation, a Delaware corporation with its principal place of business
at 1389 Moffett Park Drive, Sunnyvale, California 94089-1134 (“Finisar”), on the
one hand, and Source Photonics, Inc., a Delaware corporation with its principal
place of business at 20550 Nordhoff Street, Chatsworth, California 91311
(“Source Photonics”), and MRV Communications, Inc., a Delaware corporation with
its principal place of business at 20415 Nordhoff Street, Chatsworth, California
91311 (“MRV”) on the other hand (Finisar, Source Photonics, and MRV are
collectively referred to as “the Parties” or individually as a “Party”).

 

R E C I T A L S

 

WHEREAS, Finisar has filed a lawsuit against Source Photonics and MRV in the
United States District Court for the Northern District of California, Finisar
Corp. v. Source Photonics, Inc., et al., Case No. C-10-00032 WHA, (the “Court
Action”), and a demand for arbitration against Source Photonics in the American
Arbitration Association, Finisar Corp. v. Source Photonics, Inc., et al.,
Arbitration No. 74 494 00420 10, (the “Arbitration”) (the Court Action and the
Arbitration are collectively referred to as the “Litigation”);

 

WHEREAS, MRV was dismissed from the Court Action without prejudice and Finisar
and MRV entered into a Standstill, Tolling, and Confidentiality Agreement on
May 20, 2010, to preserve their respective claims, rights, and defenses with
respect to one another relating to any claim that they may have against one
another;

 

WHEREAS, Finisar and Fiberxon, Inc., a company acquired by MRV, entered into a
patent license agreement, effective August 16, 2004, (the “Fiberxon License”)
that is the subject of the Arbitration;

 

WHEREAS, Finisar, Source Photonics, and MRV desire to settle each of the claims
and counterclaims asserted by any Party against any other Party in the Court
Action and to dismiss the Arbitration on the terms and conditions respectively
set forth in this Agreement;

 

WHEREAS, Finisar and Source Photonics and/or their respective Affiliates each
own and have rights under various U.S. and/or foreign patents and/or
applications related to optoelectronic devices;

 

WHEREAS, Finisar and Source Photonics and/or their respective Affiliates have
manufactured and sold, and intend to continue manufacturing and selling,
optoelectronic devices;

 

WHEREAS, Source Photonics, for itself and on behalf of its Affiliates, wishes to
obtain from Finisar and its Affiliates a license to certain U.S. and/or foreign
patents and/or applications owned by Finisar;

 

Confidential

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Finisar, on behalf of itself and its Affiliates, wishes to obtain from
Source Photonics and its Affiliates a license to certain U.S. and/or foreign
patents and/or applications owned by Source Photonics and its Affiliates; and

 

WHEREAS, Finisar and its Affiliates are willing to grant such license to Source
Photonics and its Affiliates, and Source Photonics and its Affiliates are
willing to grant such license to Finisar and its Affiliates, subject to the
terms and conditions hereinafter contained.

 

NOW THEREFORE, for valuable consideration including the License Fee, mutual
covenants and promises exchanged herein, the Parties agree as follows:

 

1.             Definitions.

 

1.1           Definitions.  As used in this Agreement, the following defined
terms shall have the meanings set forth below:

 

“Affiliate” means with respect to a Party, any corporation or other entity that
now or hereafter is controlled by or is under common control with such Party
directly or indirectly through one or more intermediaries; provided, however, in
connection with, or subsequent to, any Change of Control, no additional
corporation or entity shall become an Affiliate based solely on being under
common control with such Party.  For the purpose of this definition, “control”
means the direct or indirect ownership of more than 50% of the outstanding
voting securities of the legal entity, the right to receive more than 50% of the
profits or earnings of the legal entity, or the right to direct the policy
decisions of the legal entity.  Notwithstanding the foregoing, in any
jurisdiction where local law shall not permit foreign equity participation of at
least 50%, then “control” shall mean the maximum percentage of such outstanding
stock or rights permitted by such local law.  For avoidance of doubt, an entity
ceases to be an Affiliate on the date it ceases to satisfy the foregoing
definition of an Affiliate to a Party.  For purposes of clarity, the Affiliates
of Source Photonics as of the Effective Date include Source Photonics USA, Inc.,
Source Photonics Taiwan, Inc., Source Photonics Santa Clara, Inc., Source
Photonics, LLC, Source Photonics (Shenzhen) Company, Ltd., Source Photonics
(Chengdu) Company, Ltd., Source Photonics Holdings, Ltd., and Source Photonics
(Macao Commercial Offshore) Ltd. and any entity controlled by, as such term is
used in the definition of Affiliate above, one of the foregoing entities.  For
purposes of this Agreement, MRV will not be considered an Affiliate of Source
Photonics and Source Photonics will not be considered an Affiliate of MRV.

 

“Change of Control” means any transaction or event (or series of transactions or
events), whether by an acquisition of securities, merger, consolidation, proxy
contest, sale of all or substantially all of a Party’s assets, or other
transaction or event (or series of transactions or events), that results in a
Party not being controlled, directly or indirectly, by a party (whether alone or
with others) that controlled such Party before such transaction or event (or
series of transactions or events), whether or not such Party survives such
transaction or event (or series of transactions or events).  For the sole
purpose of this definition and Article 8, “control” means possession of, or the
power or right to acquire possession of, directly or indirectly, the power to
direct or cause the direction of the management, business affairs or policies of
such Party (whether through ownership of securities, partnership or other
ownership interests, by contract or otherwise).  For clarity, a restructuring or
reorganization of a Party that does not result in a change in control of such
Party shall not be deemed to be a Change of Control of such Party.

 

Confidential

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the initial public offering of a Party, whether
in the United States or outside the United States, shall not constitute a Change
of Control under this Agreement.

 

“Effective Date” has the meaning ascribed thereto in the preamble of this
Agreement.

 

“Existing Product” means any product that, as of the Effective Date, is made or
sold by (i) Source Photonics, (ii) the Affiliates of Source Photonics as of the
Effective Date, (iii) Finisar, or (iv) the Affiliates of Finisar as of the
Effective Date.

 

“Finisar Licensed Patents” means each patent asserted by Finisar in the
Litigation or licensed to Fiberxon in the Fiberxon License, as well as each U.S.
or foreign patent in the same Patent Family of the foregoing whenever issued.

 

“Source Photonics Licensed Patents” means U.S. Patent Nos. 7,200,336 and
7,650,077, as well as each U.S. or foreign patent in the same Patent Family of
the foregoing whenever issued.

 

“Patent Family” means (i) a specified patent, (ii) the patent(s) issuing from a
specified patent application (including a provisional application), and
(iii) any and all patents issuing from patent applications filed either from
such patents, patent applications or provisional applications or from an
application claiming priority from any of the foregoing, including, without
limitation, substitutions, extensions, reissues, renewals, reexaminations,
divisionals, continuations, continuations-in-part, requests for continued
examination, and continued prosecution applications with respect to such
specified patent or patent application, as well as all corresponding patents
issued in countries other than the country or jurisdiction associated with any
of the foregoing.

 

“Grantee” means Finisar or Source Photonics, as the case may be, as the Party to
which licenses and other rights are granted hereunder.

 

“Grantor” means Finisar or Source Photonics, as the case may be, as the Party
granting (on behalf of itself and its Affiliates) licenses and/or other rights
hereunder.

 

“Grantor Licensed Patents” means Finisar Licensed Patents or Source Photonics
Licensed Patents, as the case may be.

 

“Licensed Products” means any optoelectronic device, such as a transceiver,
transponder, or other devices with similar functionality, which for purposes of
the licenses and other rights granted to Finisar, Source Photonics, and their
respective Affiliates include, but are not limited to, all products accused of
infringing any patent in the Court Action.

 

“Licensed Revenue Cap” means the Revenue generated by a Grantee and its
Affiliates from the sale of Licensed Products in the most recently completed
twelve (12) month period ending on the last day of the last full month preceding
a Change of Control of such Grantee.  Commencing on the first day of the first
full month after the Change of Control and at each successive anniversary
thereof during the term of this Agreement, the Licensed Revenue Cap for the
upcoming twelve (12) full-month period shall be increased by 20% above the cap
applicable

 

Confidential

 

3

--------------------------------------------------------------------------------


 

to the immediately preceding twelve (12) full-month period.  To the extent any
such upcoming twelve (12) full-month period exceeds the term of this Agreement,
the Licensed Revenue Cap applicable to the remaining term of the Agreement shall
be reduced pro rata to the proportion of the upcoming twelve (12) full-month
period that is within the term of this Agreement.

 

“Past Damages” means any and all damages that have accrued or resulted as of the
Effective Date on account of any and all patent infringement by any Licensed
Product that has been made, used, sold, offered for sale, imported, or
distributed by Finisar, Source Photonics, or their respective Affiliates as of
the Effective Date of this Agreement.

 

“Revenue” means the gross amount received on all sales of Licensed Products by
Grantee or assignee, as the case may be, and, as applicable, its Affiliates,
less the following items: (i) trade, quantity, and cash discounts or rebates
actually allowed and taken and any adjustments thereto, including, without
limitation, those granted on account of price adjustments, billing errors,
rejected goods, damaged goods, and recall returns; (ii) credits, refunds,
rebates, charge-backs, prime vendor rebates, fees, reimbursements, or similar
payments granted or given to wholesalers and other distributors, and buyer
groups; (iii) any tax, tariff, customs duties, excise, or other duties or
governmental charges (other than an income tax) levied on the sale,
transportation, or delivery of a Licensed Product and borne by the seller
thereof; (iv) payments or rebates paid in connection with sales of Licensed
Products to any governmental or regulatory authority in respect of any state or
federal payment or reimbursement scheme or similar program; and (v) any charge
for freight, insurance, or other transportation costs borne by the seller.  For
purposes of determining Revenue, a sale shall be deemed to have occurred when
payment has been received.  With respect to sales through agents, the gross
amount received shall be the greater of the amount received by the Grantee or
assignee, as the case may be, and, as applicable, its Affiliates, and/or the
agent for each given unit of the Licensed Products.  With respect to sales of
Licensed Products for which there is no distinct invoice (e.g., for Licensed
Products that are sold and/or used as part of a larger product), the Revenue
shall be the average sales price of such Licensed Product when sold separately,
multiplied by the number of applicable units sold.

 

2.             License Fee.

 

2.1           License Fee.  As part of the consideration for the license granted
by Finisar, Source Photonics agrees to make a onetime, non-refundable payment to
Finisar in the amount of fourteen-million, five-hundred-thousand dollars
($14,500,000.00), payable as follows:  $5,000,000.00 due by September 17, 2010;
$5,000,0000.00 due by September 24, 2010; and $4,500,000.00 due by September 30,
2010.  In addition to all remedies available under this Agreement and under
applicable law, the lower of either a 20% annual interest rate or the maximum
annual interest rate allowed by law shall apply to any delinquent payment.

 

3.             License Grant.

 

3.1           Finisar License Grant to Source Photonics.  Subject to the terms
and conditions of this Agreement, Finisar for itself and on behalf of its
Affiliates hereby grants to Source Photonics and its Affiliates, in each case
only for so long as the applicable Affiliate remains an Affiliate of Source
Photonics, and Source Photonics for itself and on behalf of its Affiliates
hereby accepts, a worldwide, non-exclusive, fully paid-up license to the Finisar
Licensed Patents to use, make, sell, offer for sale, import, and distribute
Licensed Products.  Such license shall be non-sublicensable and, subject to
Section 8, non-transferable, and shall expire on December 31, 2015.

 

Confidential

 

4

--------------------------------------------------------------------------------


 

3.2           Source Photonics License Grant to Finisar.  Subject to the terms
and conditions of this Agreement, Source Photonics for itself and on behalf of
its Affiliates hereby grant to Finisar and its Affiliates, in each case for so
long as the applicable Affiliate remains an Affiliate of Finisar, and Finisar
for itself and on behalf of its Affiliates hereby accepts a worldwide,
non-exclusive, fully paid-up license to the Source Photonics Licensed Patents to
use, make, sell, offer for sale, import, and distribute Licensed Products.  Such
license shall be non-sublicensable and, subject to Section 8, non-transferable,
and shall expire on December 31, 2015; however, such expiration shall not have
any effect on any license rights granted to Finisar under the Fiberxon License.

 

3.3           Binding on Affiliates.  To the extent, if any, that this Agreement
is not automatically binding on an Affiliate of a Party on or before the
Effective Date, such Party will cause such Affiliate to be bound by the terms
and conditions of this Agreement applicable to Affiliates to the same extent as
if such Affiliate were a party to this Agreement.  For avoidance of doubt, if an
Affiliate of a Party ceases to be an Affiliate of such Party, all licenses and
other rights granted to such Affiliate under the terms of this Agreement shall
terminate effective on the date such Affiliate status ceases to exist.  
Notwithstanding such event or any term or condition of this Agreement to the
contrary, all licenses granted by a Party on behalf of such Affiliate to a
Grantee and its Affiliates prior to the date such entity ceases to be an
Affiliate shall continue in full force and effect for the term of this
Agreement.

 

3.4           Unrestricted Rights to Grantor Patents.  A Grantor shall retain
the unrestricted right to use the Grantor Licensed Patents, and to license the
Grantor Licensed Patents for any purpose whatsoever, except to the extent that
any such use or license is inconsistent with the licenses and other rights
granted herein.  Except for the licenses and rights expressly granted hereunder,
no right, title, or interest, including with respect to any discovery, invention
or other technology, data or information, or any patent, copyright, trademark,
service mark, or other industrial or intellectual property rights owned or
controlled by a Grantor or any third party, shall be granted to a Grantee or its
Affiliates or any person, by implication or otherwise, under this Agreement.  A
Grantor and its Affiliates shall not be under any obligation under this
Agreement to grant to the Grantee or its Affiliates any additional licenses and
rights other than those granted hereby.

 

3.5           Covenant Not to Sue.  For the term of this Agreement, Finisar, for
itself and on behalf of its Affiliates and its respective successors and assigns
(collectively, “Finisar Covenanting Parties”), and Source Photonics for itself
and on behalf its Affiliates and its respective successors and assigns
(collectively, “Source Photonics Covenanting Parties”) (the “Finisar Covenanting
Parties” and the “Source Photonics Covenanting Parties” each a “Covenanting
Party”), hereby mutually covenant not to sue, and not to seek (or to assign to
any other person or entity the right to sue or seek): (1) Past Damages;
(2) damages that would accrue, result or otherwise occur on or before
December 31, 2015, or (3) damages that would accrue, result or otherwise occur
after December 31, 2015 due solely to the continued use by a purchaser of a
product described in clause (a) or (b) below distributed on or before
December 31, 2015, from (i) Source Photonics, (ii) the Affiliates of Source
Photonics as of the Effective Date for so long as any such Affiliate remains an
Affiliate of Source Photonics, (iii) Finisar, or (iv) the Affiliates of Finisar
as of the Effective Date for so long as any such Affiliate remains an Affiliate

 

Confidential

 

5

--------------------------------------------------------------------------------


 

of Finisar, respectively (in each case, such Party and its Affiliates entitled
to the benefit of this covenant, a “Benefited Party”), for infringement of any
patent (other than the Finisar Licensed Patents or Source Photonics Licensed
Patents, as the case may be), including any such patents owned or otherwise
controlled, whether by license or otherwise, by a Covenanting Party as of the
Effective Date or any date thereafter until December 31, 2015 or owned or
otherwise controlled, whether by license or otherwise, by any successors or
assigns of such Covenanting Party as of the Effective Date or any date
thereafter until December 31, 2015, based on the use, making, having made, sale,
offering for sale, or importation of (a) any Existing Product, or (b) any
product that is a future revision of an Existing Product and that is no more
than colorably different from such Existing Product in terms of the features
disclosed in any patent subject to this Covenant Not to Sue.  For avoidance of
doubt, this Covenant Not to Sue applies to customers and distributors of a
Benefited Party who purchase, use, or distribute any such product to the same
extent that this covenant applies to the Benefited Party.  For avoidance of
doubt, the benefits conferred by the covenant will apply to any successor or
assigns of a Party in the event of a Change of Control subject to Section 8 of
this Agreement; however, no acquisition, merger, consolidation, reorganization,
or similar transaction will expand the scope of products subject to this
covenant to include products made or sold by an entity that is not a Benefited
Party as of the Effective Date of this Agreement or to include products made or
sold by any Affiliate of Source Photonics or Finisar after such entity ceases to
be an Affiliate of Source Photonics or Finisar.

 

4.             Patent Marking.

 

4.1           By Source Photonics.  Source Photonics and its Affiliates shall
place a mark on every Licensed Product, or packaging therefor, which mark shall
indicate the appropriate U.S. or foreign-issued patent numbers arising under the
Finisar Licensed Patents pursuant to this Agreement in a manner reasonably
required to satisfy 35 U.S.C. Section 287.  In addition to any other required
marking, Source Photonics and its Affiliates shall mark every product or the
packaging of any product accused of infringement in the Litigation, and all
current or future products, or packaging thereof, with corresponding
characteristics to those that gave rise to the allegation of infringement, with
each patent number of which it was accused of infringing.  The obligation to
mark the Licensed Products exists with regard to only those patent numbers that
Finisar has provided to Source Photonics in writing as being subject to this
requirement (including pursuant to the immediately preceding sentence), which
Finisar may update from time to time as additional patents issue to Finisar or
its Affiliates.  Source Photonics and its Affiliates shall require any agents
operating on their behalf to reproduce such patent marking on each copy of the
Licensed Product, or packaging therefor, and not to alter or obfuscate such
patent marking.  Source Photonics agrees to mark, and cause its Affiliates to
mark, products based on Finisar’s constructions of the claims in the Finisar
Licensed Patents and Finisar’s allegations that such products infringe one or
more claims in the Finisar Licensed Patents.  Source Photonics’ agreement to
mark products pursuant to this provision is not an admission by Source Photonics
or its Affiliates that any product infringes any Finisar Licensed Patents. 
Finisar for itself and on behalf of its Affiliates agrees not to contend, in any
subsequent litigation or legal proceeding or otherwise that the marking of
products by Source Photonics or any of its Affiliates constitutes evidence that
Finisar’s constructions of the claims in the Finisar Licensed Patents is correct
or that Source Photonics or any of its Affiliates infringes any Finisar Licensed
Patent.

 

Confidential

 

6

--------------------------------------------------------------------------------


 

4.2           By Finisar.  Finisar and its Affiliates shall place a mark on
every Licensed Product, or packaging therefor, which mark shall indicate the
appropriate U.S. or foreign-issued patent numbers arising under the Source
Photonics Licensed Patents pursuant to this Agreement in a manner reasonably
required to satisfy 35 U.S.C. Section 287.  In addition to any other required
marking, Finisar and its Affiliates shall mark its FTLX1471D3BCV and
FTLX8571D3BCV products or the packaging of these products and all current or
future products, or packaging therefor, that are no more than colorably
different from these products in terms of the features disclosed in the Source
Photonics Licensed Patents with U.S. Patent Nos. 7,200,336 and 7,650,077.  The
obligation to mark the Licensed Products exists with regard to only those patent
numbers that Source Photonics has provided to Finisar in writing as being
subject to this requirement (including pursuant to the immediately preceding
sentence), which Source Photonics may update from time to time as additional
patents issue to Source Photonics or its Affiliates.  Finisar and its Affiliates
shall require any agents operating on their behalf to reproduce such patent
marking on each copy of the Licensed Product, or packaging therefor, and not to
alter or obfuscate such patent marking.  Finisar agrees to mark, and cause its
Affiliates to mark, products based on Source Photonics’ constructions of the
claims in the Source Photonics Licensed Patents and Source Photonics’
allegations that Finisar products infringe one or more claims in the Source
Photonics Licensed Patents.  Finisar’s agreement to mark products pursuant to
this provision is not an admission by Finisar or its Affiliates that any product
infringes the Source Photonics Licensed Patents.  Source Photonics for itself
and on behalf of its Affiliates agrees not to contend, in any subsequent
litigation or legal proceeding or otherwise, that the marking of products by
Finisar or any of its Affiliates constitutes evidence that Source Photonics’
constructions of the claims in the Source Photonics Licensed Patents is correct
or that Finisar or any of its Affiliates infringes any Source Photonics Licensed
Patent.

 

4.3           Curing a Failure to Mark.  In the event any Party fails to mark
any Licensed Product in accordance with Section 4.1 or 4.2, the other Party may
provide written notice of such failure.  A Party will have the opportunity to
cure any failure to mark within 120 days of receiving written notice, by causing
Licensed Products subsequently made or sold to be marked in accordance with
Section 4.1 or 4.2.  In any event, failure to mark is not by itself a material
breach of this Agreement.

 

5.             Releases.

 

5.1           Finisar’s Release.   Finisar for itself and on behalf of its
Affiliates and assigns and successors, hereby fully and forever releases and
discharges MRV, Source Photonics, the Affiliates of either of the foregoing as
of the Effective Date of this Agreement, and the current and former officers,
directors, attorneys, employees, representatives, agents, successors and assigns
of any of the foregoing from all claims, demands, suits, damages, judgments,
liabilities, costs, attorneys’ fees, expenses, and causes of action, whether
known or unknown, suspected or unsuspected, asserted or unasserted, and whether
arising under federal, state, local or any other law, asserted in the Litigation
or that could have been asserted in this Litigation. For the avoidance of doubt,
this release shall not have any effect on any claim, including claims for patent
infringement of the Finisar Licensed Patents or any other patent, based on
conduct occurring after the Effective Date of this Agreement except for conduct
permitted under Section 3.1 and 3.5.

 

5.2           Source Photonics Release.  Source Photonics for itself and on
behalf of its Affiliates and their assigns and successors, hereby fully and
forever releases and discharges Finisar, its Affiliates as of the Effective Date
of this Agreement, and the current and former

 

Confidential

 

7

--------------------------------------------------------------------------------


 

officers, directors, attorneys, employees, representatives, agents, successors
and assigns of any of the foregoing from all claims, demands, suits, damages,
judgments, liabilities, costs, attorneys’ fees, expenses, and causes of action,
whether known or unknown, suspected or unsuspected, asserted or unasserted, and
whether arising under federal, state, local or any other law, asserted in the
Litigation or that could have been asserted in this Litigation.  For the
avoidance of doubt, this release shall not have any effect on any claim,
including claims for patent infringement of the Source Photonics Licensed
Patents or any other patent, based on conduct occurring after the Effective Date
of this Agreement except for conduct permitted under Section 3.2 and 3.5.

 

5.3           MRV’s Release.  MRV for itself and on behalf of its Affiliates and
assigns and successors, hereby fully and forever releases and discharges
Finisar, its Affiliates as of the Effective Date of this Agreement, and the
current and former officers, directors, attorneys, employees, representatives,
agents, successors and assigns of any of the foregoing from all claims, suits,
demands, damages, judgments, liabilities, costs, attorneys’ fees, expenses, and
causes of action, whether known or unknown, suspected or unsuspected, asserted
or unasserted, and whether arising under federal, state, local or any other law,
asserted in the Litigation or that could have been asserted in this Litigation.

 

5.4                 Waiver of Certain Rights.  In connection with this
Agreement, the Parties, on behalf of themselves and their respective Affiliates,
and their assigns and successors, expressly waive and relinquish all rights and
benefits afforded by Section 1542 of the California Civil Code, which provides
as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Further, the Parties and all of their Affiliates expressly waive and relinquish
all rights and benefits afforded by any law in any other jurisdiction similar to
Section 1542 of the California Civil Code.

 

5.5           Limitation of Releases.  For the avoidance of doubt, the releases
set forth in this Section 5 do not apply to actions to enforce any requirements
or provisions of this Agreement and do not affect the obligation of any Party to
pay for products purchased from another Party.

 

5.6           Dismissal of the Litigation.  By no later than September 13, 2010,
the Parties shall jointly, as applicable, file a Stipulation of Dismissal
requesting the dismissal with prejudice of all claims and counterclaims asserted
at any time in the Court Action between Finisar on the one hand, and Source
Photonics on the other hand, and without prejudice to the right of a Party to
assert a claim for patent infringement of any patent, including those asserted
during the Court Action, subject to compliance with Sections 3.1, 3.2 and 3.5. 
The Stipulation of Dismissal shall provide that each Party bear its own costs,
expenses, and attorneys fees.  The Parties shall further take all necessary
actions to terminate the Arbitration proceeding; provided, however, that this
termination shall be without prejudice to Finisar’s right to assert that it had
and continues to have a license to the Source Photonics Licensed Patents under
the Fiberxon License.

 

Confidential

 

8

--------------------------------------------------------------------------------


 

6.             Warranties; Disclaimer; Limitation of Liability.

 

6.1           Mutual Warranty.  Each Party hereby represents and warrants that
(i) it has the full right and power, on behalf of itself and its Affiliates, to
enter into and perform this Agreement, and to grant the license, covenants and
the other rights set forth in this Agreement, (ii)  it has been duly authorized
by all necessary corporate or other organizational actions to execute, deliver
and perform its obligations under this Agreement, (iii) upon execution and
delivery of this Agreement by all Parties, this Agreement is binding on and
enforceable against such Party and its Affiliates, and (iv) there are no
outstanding agreements, assignments, encumbrances, or obligations of such Party
or any of its Affiliates that are inconsistent with this Agreement.  Each Party
warrants and represents that its execution hereof has been duly authorized by
all its necessary corporate action.  Each Party, for itself and on behalf of its
Affiliates, warrants and represents that there has been no Change of Control of,
and no assignment of any patents by, such Party or any of its Affiliates between
August 1, 2010 and the Effective Date.

 

6.2           Warranty Disclaimer.  AS TO THE SUBJECT MATTER OF THIS AGREEMENT,
AND EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6.1, THE GRANTOR MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, OR ASSUMES
ANY RESPONSIBILITIES WHATSOEVER WITH RESPECT TO THE COMMERCIAL SUCCESS, USE,
SALE, OR OTHER DISPOSITION BY OR FOR GRANTEE OR THEIR DISTRIBUTORS, USERS, OTHER
CUSTOMERS, OR SUPPLIERS OF PRODUCTS INCORPORATING OR MADE BY THE USE OF
INVENTIONS LICENSED HEREIN.  Nothing in this Agreement shall be construed as:

 

(a)                                  an admission by Grantee or any of its
Affiliates as to the validity, enforceability or infringement of any Grantor
Patents, except as provided by Section 6.4 below; or

 

(b)                                 a warranty or representation by a Grantor or
any of its Affiliates as to the validity or scope of any patent; or

 

(c)                                  a warranty or representation by a Grantor
or any of its Affiliates that anything made, used, sold or otherwise disposed of
under any license granted herein is or will be free from infringement of patents
or other intellectual property rights of third persons; or

 

(d)                                 a requirement that a Grantor or any of its
Affiliates shall file any patent application, secure any patent, or maintain any
patent in force; or

 

(e)                                  an obligation of a Grantor or any of its
Affiliates to bring or prosecute actions or suits against third parties for
infringement of any of its patents or to defend any suit or action brought by a
third party which challenges or concerns any of its patents; or

 

(f)                                    an obligation of a Grantor or any of its
Affiliates to furnish any manufacturing and technical information or any
information concerning pending patent applications; or

 

Confidential

 

9

--------------------------------------------------------------------------------


 

(g)           conferring a right to use in advertising, publicity, or otherwise
any trademark or trade name of a Grantor or any of its Affiliates.

 

6.3           Limitation of Liability.  IN NO EVENT SHALL ANY PARTY BE LIABLE TO
THE OTHER PARTY OR PARTIES FOR SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL LOSS OR DAMAGES OF ANY NATURE WHATSOEVER CONNECTED
WITH OR RESULTING FROM THE PERFORMANCE OR NON-PERFORMANCE OF THIS
AGREEMENT, IRRESPECTIVE OF WHETHER SUCH DAMAGES ARE REASONABLY FORESEEABLE AND
REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR NOT.

 

6.4           Validity of the Finisar Licensed Patents.  During the term of this
Agreement, neither Source Photonics nor any of its Affiliates will file any suit
in any United States Court or any Court in any foreign country, or file any
proceeding in the U.S. Patent and Trademark Office, challenging or contesting
the validity of the Finisar Licensed Patents or assist any third party in doing
so.  Should Finisar file suit against Source Photonics or any of it Affiliates
during the term of this Agreement, asserting infringement of any Finisar
Licensed Patent based on sales in excess of the Licensed Revenue Cap, Source
Photonics and its Affiliates may challenge the validity of the Finisar Licensed
Patents in connection with any such lawsuit..  Nothing in this provision will
prevent Source Photonics or its Affiliates from complying with a subpoena or
other court order or otherwise complying with applicable law.

 

6.5           Validity of the Source Photonics Licensed Patents.  During the
term of this Agreement, neither Finisar nor any of its Affiliates will file any
suit in any United States Court or any Court in any foreign country, or file any
proceeding in the U.S. Patent and Trademark Office, challenging or contesting
the validity of the Source Photonics Licensed Patents or assist any third party
in doing so.  Nothing in this provision will prevent Finisar or its Affiliates
from complying with a subpoena or other court order or otherwise complying with
applicable law.

 

7.             Term and Termination.

 

7.1           Term.  The term of this Agreement shall be from the Effective Date
hereof until December 31, 2015.

 

7.2           Limited Termination.  This Agreement may not be terminated for any
reason prior to its expiration under Section 7.1, and each Party agrees that its
remedy for any breach of this Agreement shall be to bring a claim to recover
damages and to seek any other appropriate equitable relief (other than
termination of this Agreement).

 

7.3           Survival.  The provisions of Articles 2, 6, 9, and 10, Sections
5.1, 5.2, 5.3, 7.4, 8.3, 8.4, and this Section 7.3 shall survive expiration of
this Agreement.

 

7.4           Effect of Agreement on Fiberxon License.  This Agreement
supersedes the license granted by Finisar to Fiberxon, Inc. and its Affiliates
under the Fiberxon License and, in particular, terminates (i) the License Grant
under Section 2.1 of the Fiberxon License, (ii) any obligation by Source
Photonics or its Affiliates or MRV that may have existed to pay royalties
pursuant to Section 3.2, (iii) any duty to provide reports or maintain records
pursuant to Article

 

Confidential

 

10

--------------------------------------------------------------------------------


 

IV, and (iv) any obligation to mark products pursuant to Article V of the
Fiberxon License.  However, the license granted to Finisar and its Affiliates
under the Fiberxon License, as provided in Section 3.8 of the Fiberxon License,
shall not be affected by this Agreement and remains in full force and effect for
the term of the Fiberxon License.  For avoidance of doubt, this Section 7.4
shall not affect or modify the determination of which patents are licensed to
Fiberxon in the Fiberxon License in the definition of “Finisar Licensed
Patents.”

 

8.                                     Assignment and Change of Control.

 

8.1                               Assignment.  None of the Parties shall assign
by operation of law or otherwise to any third party any of its rights or
obligations under this Agreement without prior written consent of the other
Parties, except that each Party shall have the right, without the requirement of
obtaining consent from the other Parties, to assign this Agreement to an
acquiring party or an entity controlled by an acquiring party, which entity also
controls the acquired entity, in connection with a Change of Control of such
Party (including a transfer to such third party by operation of law) subject to
Subsections (a) and (b) below.

 

(a)                                  Assignment in Connection with Change of
Control Where Grantee is Not The Surviving Entity.  In each successive Change of
Control of a Grantee where such Grantee is not a surviving entity, such Grantee
may assign this Agreement to an acquiring party or an entity controlled by an
acquiring party in connection with such Change of Control (including by transfer
to such third party by operation of law) without the prior written consent of
the other Parties, subject to the following terms and conditions.  Following the
Change of Control, the license of the Agreement shall be deemed to be limited
to, and cover, the sale of Licensed Products solely to the extent that such
sales result in Revenue up to, and not to exceed, the Licensed Revenue Cap for
the applicable period following the Change of Control; provided that the
assignee may elect, in its sole discretion, to pay or cause to be paid to the
Grantor a 5% royalty on that portion of the worldwide Revenue attributable to
the sale of Licensed Products that is in excess of the Licensed Revenue Cap for
the applicable period (in which event the Licensed Products for which the
associated Revenue is in excess of the Licensed Revenue Cap shall remain and be
within, and covered by, the scope of the license).  For avoidance of doubt, in
the event the assignee does not elect to pay or cause to be paid the 5% royalty
described above, the sale of Licensed Products in excess of the Licensed Revenue
Cap does not result in a breach of the Agreement, but shall not be considered
licensed.  Notwithstanding anything herein to the contrary, for the purpose of
calculating Revenue under this Agreement, to the extent a Licensed Product is
sold as a component of a product, such as a switch or router, the amount
included in Revenue with respect to such Licensed Product shall be based on the
average per unit Revenue of such Licensed Product for the corresponding period
when sold separately as a component.

 

(b)                                 Notwithstanding the foregoing, in each
successive Change of Control of a Grantee where such Grantee is not a surviving
entity and such Grantee assigns this Agreement to an acquiring party or an
entity controlled by an acquiring party (including a transfer to such third
party by operation of law), the assignee will not be subject to the Licensed
Revenue Cap (or the limitations on the license set forth

 

Confidential

 

11

--------------------------------------------------------------------------------


 

in Section 8.1(a) above) in circumstances in which (i): such Grantee is acquired
by or merged with a non-practicing financial entity, which, for the sake of
clarity, is an entity that (x) does not make or sell Licensed Products or any
other products, (y) is not under the control of an entity that makes or sells
Licensed Products or any other products (or that controls an entity that so
makes or sells, unless such entity and the assignee are not operating their
businesses in concert (i.e., such entity and the assignee have no special
business relationship as the result of being under such common control and
neither is an Affiliate of the other)), and (z) does not have or acquire, during
the term of this Agreement, a majority ownership interest, directly or
indirectly, in any entity that makes or sells Licensed Products or any competing
products (unless the acquired entity and the assignee are not operating their
businesses in concert (i.e., such entity and the assignee have no special
business relationship and neither is an Affiliate of the other)), but which
financial entity may have or acquire an ownership interest in an entity that
makes or sells downstream products that incorporate Licensed Products, such as
transceivers or transponders, as components thereof; and (ii) the assignee is
not under common control with an entity that makes or sells Licensed Products or
any competing products (unless, in the event of common control, such commonly
controlled entity and the assignee are not operating their businesses in concert
(i.e., such entity and the assignee have no special business relationship as the
result of being under such common control and neither is an Affiliate of the
other)), does not have or thereafter during the term of this Agreement acquire
an ownership interest, directly or indirectly, in any entity that makes or sells
Licensed Products or any competing products, and does not during the term of
this Agreement merge with, be acquired by, or come under common control with any
entity that makes or sells Licensed Products or any competing products (unless,
in the event of common control, such commonly controlled entity and the Assignee
are not operating their businesses in concert (i.e., such entity and the
Assignee have no special business relationship as the result of being under such
common control and neither is an Affiliate of the other)).  For purposes of
clarity, a majority ownership includes ownership obtained by a group in which
the party (together with such party’s Affiliates (which for purposes of this
sentence only include entities that control or are under common control with
such party)) has a majority interest in the group.

 

8.2                               Change of Control Where Grantee is a Surviving
Entity.  In each successive Change of Control of Grantee where a Grantee is a
surviving entity, from and after the Change of Control the license granted to
such Grantee shall be deemed to be limited to, and cover, the sale of Licensed
Products solely to the extent that such sales result in Revenue up to, and not
to exceed, the Licensed Revenue Cap for the applicable period following the
Change of Control, unless the Grantee elects, in its sole discretion, to pay or
cause to be paid to the Grantor a 5% royalty on that portion of the worldwide
Revenue attributable to the sale of Licensed Products that is in excess of the
Licensed Revenue Cap for the applicable period (in which event the Licensed
Products for which the associated Revenue is in excess of the Licensed Revenue
Cap shall remain and be within, and covered by, the scope of the license). 
Notwithstanding anything herein to the contrary, for the purpose of calculating
Revenue under this Agreement, to the extent

 

Confidential

 

12

--------------------------------------------------------------------------------


 

a Licensed Product is sold as a component of a product, such as a switch or
router, the amount included in Revenue with respect to such Licensed Product
shall be based on the average per unit Revenue of such Licensed Product for the
corresponding period when sold separately as a component.

 

(a)                                  Control by Non-Practicing Entity. 
Notwithstanding the foregoing, in each successive Change of Control of a Grantee
where such Grantee is a surviving entity, such Grantee will not be subject to
the Licensed Revenue Cap (or the limitations on the license set forth in
Section 8.2(a) above) in circumstances where the Change of Control results in
the Grantee being controlled by a non-practicing financial entity, which, for
the sake of clarity, is an entity that (x) does not make or sell Licensed
Products or any other products, (y) is not under the control of an entity that
makes or sells Licensed Products or any other products (or that controls an
entity that so makes or sells, unless such entity and the Grantee are not
operating their businesses in concert (i.e., such entity and the Grantee have no
special business relationship as the result of being under such common control
and neither is an Affiliate of the other)), and (z) does not have or acquire,
during the term of this Agreement, a majority ownership interest, directly or
indirectly, in any entity that makes or sells Licensed Products or any competing
products (unless the acquired entity and the Grantee are not operating their
businesses in concert (i.e., such entity and the Grantee have no special
business relationship and neither is an Affiliate of the other), but which
financial entity may have or acquire an ownership interest in an entity that
makes or sells downstream products that incorporate Licensed Products, such as
transceivers or transponders, as components thereof; and further provided that
the Grantee is not under common control with an entity that makes or sells
Licensed Products or any competing products (unless, in the event of common
control, such commonly controlled entity and the Grantee are not operating their
businesses in concert (i.e., such entity and the Grantee have no special
business relationship as the result of being under such common control and
neither is an Affiliate of the other)), and does not thereafter merge with or
acquire an ownership interest, directly or indirectly, in any entity that makes
or sells Licensed Products, any competing products, or downstream products that
incorporate Licensed Products, such as transceivers or transponders, as
components thereof in an amount exceeding 25% of the combined entities’ Revenue
for Licensed Products.  Notwithstanding anything herein to the contrary, for the
purpose of calculating Revenue under this Agreement, to the extent a Licensed
Product is sold as a component of a product, such as a switch or router, the
amount included in Revenue with respect to such Licensed Product shall be based
on the average per unit Revenue of such Licensed Product for the corresponding
period when sold separately as a component.  For purposes of clarity, a majority
ownership includes ownership obtained by a group in which the party (together
with such party’s Affiliates (which for purposes of this sentence only include
entities that control or are under common control with such party)) has a
majority interest in the group.

 

8.3                               Reporting and Record Keeping Requirements. 
Within fourteen (14) days after each successive Change of Control, such Grantee
or the assignee, as the case may be (the “Reporting Party”), shall provide
written notice to Grantor of such Change of Control.  This notice shall either
acknowledge that the Reporting Party is subject to the Licensed Revenue Cap or
shall provide all information reasonably necessary to verify that the Reporting
Party is not

 

Confidential

 

13

--------------------------------------------------------------------------------


 

subject to the Licensed Revenue Cap.  Unless the Reporting Party has
demonstrated that it is not subject to the Licensed Revenue Cap, the Reporting
Party shall comply with the provisions of Sections 8.3(a), (b), (c), and (d).

 

(a)                                  Licensed Revenue Cap Determination.  Within
twenty-five (25) business days after each successive Change of Control, the
Reporting Party shall provide to Grantor a report of the worldwide Revenue
generated by the sale of Licensed Products in the most recently completed twelve
(12) full months preceding such Change of Control.  Such report shall also
include a list of all revenue generating products of the Reporting Party and an
indication with respect to each product as to whether or not such product is a
Licensed Product.  Such report shall provide all information necessary to
determine the Licensed Revenue Cap.  For the avoidance of doubt, the Reporting
Party will not be required to disclose pricing information.

 

(b)                                 Quarterly Revenue Reports.  Subsequent to
such Change of Control, in addition to the report described in Section 8.3(a),
the Reporting Party shall provide within forty-five (45) days after the close of
each fiscal quarter during the term of this Agreement (including the close of
any fiscal quarter immediately following the expiration and any termination of
this Agreement), reports to Grantor setting forth all of the worldwide Revenue
generated by the sale of Licensed Products by the Grantee, its successor or
assignee, and their respective Affiliates during such quarter.  Such reports
shall also include a list of all revenue generating products of the Reporting
Party and an indication with respect to each product as to whether or not such
product is a Licensed Product.  For the avoidance of doubt, the Reporting Party
will not be required to disclose pricing information.

 

(c)                                  Records Retention.  The Reporting Party
shall keep true and accurate records and books of accounting data reasonably
required for the computation and verification of reports provided pursuant to
this Agreement.  The Reporting Party shall retain records or books with respect
to such reports for a period of five (5) years from the date such record is
generated.  This retention requirement shall not be deemed to reduce any statute
of limitations period applicable to any potential claim and shall survive any
expiration of this Agreement.

 

(d)                                 Distribution of Reports.  The parties agree
that reports will be provided to and held in confidence by the Finisar and
Source Photonics representatives identified pursuant to Article 9.  The parties
further agree that the receiving party will not further distribute the
information without the written authorization of the Reporting Party, which
authorization will not be unreasonably withheld.

 

(e)                                  Right of Inspection.  All records and books
maintained pursuant to Section 8.3(c) shall be open for inspection upon
reasonable notice (which shall not be less than ten (10) days in advance) during
business hours by an independent certified accountant reasonably selected by
Grantor and reasonably acceptable to the Reporting Party, provided that such
inspection shall not occur more than once annually.  This Right of Inspection
shall survive any expiration or termination of this Agreement.  The party
performing the inspection will be required to sign a

 

Confidential

 

14

--------------------------------------------------------------------------------


 

confidentiality agreement limiting the disclosure of information solely to
(i) conclusions regarding the accuracy of prior reports; (2) the method used to
calculate Revenue, and (3) other information agreed to by the Parties as
necessary to evaluate the calculation of revenue.  The confidentiality agreement
will further limit the disclose of information to the Finisar and Source
Photonics representatives identified pursuant to Article 9.

 

8.4                               Application of License Revenue Cap.

 

(a)                                  Limitation on Licensed Revenue Cap
Exceptions.  The Grantee or Licensee will be subject to the Licensed Revenue Cap
as a result of any transaction or series of transactions that would otherwise
result in the Grantee or Assignee being subject to one of the above exceptions
to the Licensed Revenue Cap if the structure of the transaction or series of
transactions has no substantial business justification other than to circumvent
the Licensed Revenue Cap.

 

(b)                                 Licensed Revenue Cap Does Not Apply To
Finisar.  Finisar and its Affiliates shall not be subject to the Licensed
Revenue Cap or the Reporting and Record Keeping Requirements provided by
Section 8.3, regardless of any Change of Control.

 

9.                                     Notices.  All notices, including notices
of change of address, required or permitted to be given hereunder shall be
sufficiently given when personally delivered, delivered by overnight courier or
mailed prepaid first class registered or certified mail and addressed to the
Party for whom it is intended at its record address, and such notice shall be
effective upon receipt, if delivered personally, or delivered by overnight
courier, or shall be effective five (5) days after it is deposited in the mail,
if mailed.  The record addresses and facsimile numbers of the Parties are set
forth below:

 

If to Finisar:

1389 Moffett Park Drive
Sunnyvale, California 94089
United States
Attn: General Counsel
Fax: 408-541-5660
Phone: 408-548-1000

If to Source Photonics:

20550 Nordhoff Street
Chatsworth, California 91311
United States
Attn: Chief Executive Officer
Fax: 818-349-9258
Phone: 818-773-9044

If to MRV:

20415 Nordhoff Street
Chatsworth, California 91311
United States
Attn: General Counsel
Fax: 818-407-5867
Phone: 818-773-0900

 

Any Party, at any time, may change its previous record address or facsimile
number by giving written notice of the substitution in accordance with the
provision of this Article 9.

 

10.                               General Provisions.

 

10.1                         Entire Agreement.  This Agreement constitutes the
entire agreement and understanding among the Parties, with respect to its
subject matter and, subject to Section 7.4, supersedes any prior or
contemporaneous agreements or understandings relating to the subject matter. 
There are no representations, promises, agreements, warranties, covenants or
undertakings among the Parties other than those contained herein.

 

Confidential

 

15

--------------------------------------------------------------------------------


 

10.2                           Interpretation.  Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “whereby” and
derivative or similar words refer to this Agreement; and (iv) the terms
“Section” and “Article” refer to the specified Section and/or Article of this
Agreement.  Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless otherwise specified.

 

10.3                           Patent Assignment/Encumbrance.  None of the
Parties shall assign to any third party or encumber any of its Patents pursuant
to this Agreement, unless such assignment or encumbrance is made subject to the
terms and conditions of this Agreement.

 

10.4                           Amendment; No Waiver.  This Agreement may be
amended only by a writing executed by Finisar and Source Photonics, provided
that MRV’s written consent will be required to modify those portions of Sections
5.1 or 5.3 that relate to MRV.  A Party may waive in writing compliance by a
Party with any of the terms, covenants or conditions contained in this Agreement
(except such as may be imposed by law).  No delay or omission on the part of any
Party to this Agreement in requiring performance by the other Party or Parties
or in exercising any right hereunder shall operate as a waiver of any provision
hereof or of any right or rights hereunder, and the waiver, omission or delay in
requiring performance or exercising any right hereunder on any given occasion
shall not be construed as a bar to or waiver of such performance or right, or of
any right or remedy under this Agreement on any future occasion.

 

10.5                           Severability.  Each Section or subsection of this
Agreement shall be distinct and separate and, unless otherwise specified, the
invalidity, illegality or unenforceability of any Section or subsection shall
have no effect on any other Section or subsection.  If a court or tribunal
declares a provision of this Agreement invalid, illegal or unenforceable, the
Agreement will be deemed automatically adjusted to the minimum extent necessary
to be valid.

 

10.6                           Governing Law.  This Agreement shall be
interpreted, construed and enforced in accordance with the laws of the State of
California, without reference to its choice of law rules, except to the extent
preempted by the laws of the United States of America.

 

10.7                           Exclusive Jurisdiction.  With respect to any
controversy, claim, or dispute arising out of or in connection with this
Agreement, the Parties hereby irrevocably submit to the exclusive jurisdiction,
including personal, subject matter, or both, and venue in the United States
District Court for the Northern District of California, or an appropriate court
in Santa Clara County, California, and agrees to accept service of process by
mail and waives any jurisdictional or venue defenses otherwise available.

 

10.8                           Attorneys’ Fees.  In the event of any action to
enforce this Agreement or on account of any breach of or default under this
Agreement arising out of Section 2.1, the prevailing party in such action shall
be entitled to recover, in addition to any other relief to which it may be
entitled, all reasonable attorneys’ incurred by the prevailing party in
connection with such action (including, but not limited to, any appeal thereof).

 

Confidential

 

16

--------------------------------------------------------------------------------


 

10.9                           Interpretation of Agreement.  The Parties have
participated in the negotiation and drafting of this Agreement.  In the event
that any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no rule of
construction, presumption or burden of proof shall arise favoring one Party
concerning the interpretation of ambiguous provisions or otherwise by virtue of
one Party’s presumed authorship of this Agreement or any provision hereof.

 

10.10                     Further Assurances.  Each Party shall do, or cause to
be done, all such further acts, and shall execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all such further
documentation as the other Party reasonably requires to carry out the purposes
of this Agreement.

 

10.11                     Confidentiality.  Unless and until this Agreement is
publicly disclosed as permitted below, Source Photonics and MRV agree to keep
the terms of this Agreement in confidence and shall not disclose any portion to
any third parties, except: (a) the Parties may disclose this Agreement to its
Affiliates, and subject to an appropriate non-disclosure agreement, to
prospective acquirers, joint venture parties or collaborators, or licensees;
(b) when necessary to enforce the terms of this Agreement; (c) as required by
law, or judicial, administrative, or regulatory order, including as required by
applicable securities laws or regulations or by rule of any recognized stock
exchange; or (d) to communicate necessary information to the Parties’
accountants, consultants, lenders, creditors, insurers, brokers, agents,
attorneys, and other persons who have a need to know in order (i) to carry out
the terms of this Agreement or (ii) for the Parties to conduct its ordinary
business activities.

 

10.12                     No Admission; No Decision on the Merits.  This
Agreement sets forth a compromise and settlement of disputed claims for the
purpose of avoiding the costs, disruptions, and uncertainties associated with
litigation.  Such compromise and settlement does not constitute a ruling on the
merits, an admission as to any issue of fact or principle at law or an admission
of liability of any Party.  Any such admission of liability is expressly
denied.  It is also expressly agreed that neither this Agreement, its execution,
the performance of any of its terms nor any of its contents shall be offered in
any proceeding as evidence or an admission of liability for patent infringement,
validity, or willfulness.

 

10.13                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.

 

[Signature Page Follows]

 

Confidential

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Settlement and Cross
License Agreement to be executed by its duly authorized officer as of the date
and year first above written.

 

Finisar Corporation

 

Source Photonics, Inc.

 

 

 

 

 

By:

/s/ Chris Brown

 

By:

/s/ Near Margolit

Name:

Chris Brown

 

Name:

Near Margolit

Title:

General Counsel

 

Title:

Chief Executive Officer

Date:

9-10-10

 

Date:

September 10, 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

MRV Communcations, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Dilip Singh

 

 

 

Name:

Dilip Singh

 

 

 

Title:

Chief Executive Officer

 

 

 

Date:

September 10, 2010

 

Confidential

 

18

--------------------------------------------------------------------------------